Citation Nr: 0909009	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
increased evaluation for post traumatic stress disorder, 
currently evaluated as 100 percent disabling.  

2.  Entitlement to service connection for skin cancer.  

3.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas that denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to the BVA and the case was referred to the Board 
for appellate review.  

The issue of service connection for erectile dysfunction as 
secondary to service-connected PTSD is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  In October 2008, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for 
entitlement to an earlier effective date for the grant of 
increased evaluation for PTSD.  

2.  The Veteran is not shown to have skin cancer.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met on the issue of entitlement to an earlier effective 
date for the grant of increased evaluation for PTSD.  38 
U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  Skin cancer was not incurred in or aggravated by the 
Veteran's active service, not may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2005.  Additionally, in March 2006, the Veteran 
was provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, in light of the following decision 
which finds that the preponderance of the evidence is against 
the Veteran's claim, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in June 2003.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  


Earlier Effective Date for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  Withdrawal may be made by the appellant or his or 
her authorized representative.  See 38 C.F.R. § 20.204.

In a November 2007 rating decision, the RO assigned a 100 
percent disability rating to PTSD, effective May 21, 2007.  
In correspondence received in October 2008, the Veteran 
expressed satisfaction with the effective date of the 100 
percent disability rating assigned.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter, and the issue of entitlement to an earlier effective 
date for the grant of increased evaluation for service-
connected PTSD is dismissed.


Service Connection for Skin Cancer

The Veteran essentially contends that he has skin cancer that 
is related to his service.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as a malignant tumor, when such disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

A service Report of Medical Examination for separation 
purposes dated in September 1967 reflects that the Veteran's 
skin was clinically evaluated as normal.  Furthermore, a 
service Report of Medical History for separation purposes 
dated in September 1967 reflects that the Veteran explicitly 
denied skin diseases.  There are no other service treatment 
records related to the skin.  

The Veteran underwent a VA examination in June 2003.  He 
reported recurring skin lesions about the extremities for 
approximately 20 years.  The examiner noted that these 
apparently were kerotoses, for which the Veteran went to the 
skin doctor and had frozen off, with none proven to be 
malignant.  Following physical examination, the examiner 
assessed skin lesions in the form of kerotosis of the 
extremities for 20 years.  The examiner noted two lesions in 
the left pretibial area, and one on the left lateral hip, 
which was small and slightly raised with some surrounding 
crusting.  The examiner noted that these have not been 
malignant and represent no disability.  

Private medical records from Dr. C.J.C. dated in February 
2005 reflect a diagnosis of irritated seborrheic keratosis.  

Based on this record, the Board finds that the medical 
evidence is against the claim for skin cancer.  In this 
regard, the June 2003 VA examination and private medical 
records reflect diagnoses of skin lesions and keratosis, but 
the records do not diagnose any cancer.  The Board is thus 
left with an evidentiary record which shows no skin cancer 
during service, or that the Veteran even has skin cancer.  
The Veteran maintains that he was exposed to Agent Orange in 
connection with his duties in service.  And while the Veteran 
is presumed to have been exposed to Agent Orange based on his 
service in Vietnam, he is not shown by any medical evidence 
to have a skin disorder that is in any way associated with 
such exposure.  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran has skin cancer that had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating the presence of skin cancer and of a 
nexus between a current disability and service by way of 
correspondence from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of 
the need to submit medical evidence of a diagnosis of skin 
cancer and of a relationship between skin cancer and an 
injury, disease or event in service.  While the Veteran is 
clearly of the opinion that he has skin cancer that is 
related to service, as a lay person, the Veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis of skin cancer or of the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for skin cancer is not established.



ORDER

The appeal of entitlement to an earlier effective date for 
the grant of increased evaluation for service-connected PTSD 
is dismissed.

Service connection for skin cancer is denied.  



REMAND

The Veteran has claimed entitlement to service connection for 
erectile dysfunction as secondary to service-connected PTSD.  
Service connection is warranted for a disability which is 
proximately due to, or the result of, a service- connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The RO duly afforded the Veteran a VA examination in February 
2007, and the examiner offered an opinion as to whether the 
claimed disability was caused by the Veteran's service-
connected PTSD, but the examiner did not offer an opinion as 
to whether the claimed disability was chronically worsened, 
or aggravated, by the Veteran's service-connected PTSD.  
Under the circumstances, further VA examination is 
appropriate to obtain such an opinion.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran's claims file should be 
referred to the examiner who performed 
the February 2007 VA examination for 
further review and comment.  (If that 
examiner is unavailable, the Veteran's 
claims file should be referred to another 
appropriate examiner for review and 
comment.)  

The examiner is requested to again review 
all pertinent records in the Veteran's 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that the Veteran's erectile 
dysfunction is chronically worsened, or 
aggravated, by his service-connected 
PTSD, including medication taken to treat 
the service connected disability.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


